In The
Court of Appeals
For the
First District of Texas
_______________

NO. 01-01-01092-CR 
_______________

JOE GUERRA, Appellant
V.
THE STATE OF TEXAS, Appellee
                                                                                                                                       
On Appeal from the 176th District Court
Harris County, Texas
Trial Court Cause No. 859446


O P I N I O N

	Appellant, Joe Guerra, pled guilty, without an agreed punishment
recommendation, to the offense of indecency with a child.  The trial court assessed
punishment at 15 years in prison.  We affirm.

	Appellant's court-appointed appellate counsel has filed a brief in which she has
stated her opinion that the appeal is frivolous.  The brief meets the minimum
requirements of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by
presenting a professional evaluation of the record and stating why there are no
arguable grounds of error on appeal.  See Gainous v. State, 436 S.W.2d 137, 138
(Tex. Crim. App. 1969).
	Counsel for appellant certifies that she has caused a copy of the brief to be
delivered to appellant and has advised him of his right to review the record and file
a pro se response.  More than 30 days have passed since appellant was given such
notice, and he has not filed a response.
 We have reviewed the record and counsel's brief.  We agree that there are no
arguable grounds for appeal.
	Accordingly, we affirm the judgment of the trial court.
 PER CURIAM

Panel consists of Justices Hedges, Taft, and Jennings.
Do not publish.  Tex. R. App. P. 47.1.